EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

For comprehension of the claims, please amend claim 1 as follows: 
1. (Currently Amended) A system of producing DC voltage, the system comprising: 
a partial toroidal magnetic cylinder positioned about a longitudinal axis; 
a first means for concentrating similarly polarized magnetic flux forces within an interior of the partial toroidal magnetic cylinder to create a first area of magnetic concentration, where the first means for concentrating comprises: 
a first means of providing a plurality of similarly polarized magnetic flux forces directed at the interior and having a first length that is parallel to the longitudinal axis, 
a second means of providing a plurality of similarly polarized magnetic flux forces directed at the interior and facing the first means and having a second length that is parallel to the longitudinal axis, 

a fourth means of providing a plurality of similarly polarized magnetic flux forces directed at the interior and facing the third means, 
wherein the first length is greater than the third length; 
a 360 degree rotation path comprising at least the interior of the toroidal magnetic cylinder and an area outside of the interior of the toroidal magnetic cylinder; 
a first coil segment; 
a means for rotating the first coil segment through the interior of the interior of the partial toroidal magnetic cylinder; and 
a means for removing the voltage from the first coil segment as the first coil segment rotationally moves through the first area of magnetic concentration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX W MOK/Primary Examiner, Art Unit 2834